Johnston, J.:
I concur in the conclusion that the statement of the claim filed by plaintiffs was sufficient to invoke *72the consideration of the court and to overcome the demurrer that was filed against it; and for that reason I concur iu the judgment of reversal. I see no objection, however, to the interposition of a demurrer, or a motion — the name is immaterial— challenging the sufficiency of the claim which is filed. The statute requires that any person presenting a demand against an estate must set forth, in writing, not only the amount of his claim, but the nature of the same; and, if it is founded on a written statement or account, a copy of the same must be filed with the demand; and the court cannot then allow the demand unless the claimant make an oath or file an affidavit with the claim, stating to the best of his knowledge and belief that he has given credit to the estate for all payments and offsets to which it is entitled, and that the balance claimed is justly due. (Gen. Stat. 1889, ¶¶ 2868, 2872.)
Although a formal pleading is not required, these provisions of the statute must be complied with in order to invoke the jurisdiction of the court and the investigation and allowance of the demand. When the claim presented does not come up to these essential requirements, the court may, in my opinion, upon motion or demurrer, determine the insufficiency of the statement of demand and dismiss the proceeding, unless the proper amendment is made. When the nature of the claim is stated as the statute requires, and it manifestly appears that it is not a valid claim against the estate, or that it is one that is not allowable by the probate court, what is the necessity or propriety of proceeding further? I see no impropriety in challenging the sufficiency of the statement of demand at the outset, by a demurrer or a motion, before witnesses are subpoenaed and needless costs are incurred.